Citation Nr: 1826185	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 and October 2016, the Board remanded the claim for further development.

In a July 2017 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension.  However, in January 2018, the United States Court of Appeals for Veterans Claims (CAVC) issued a Joint Motion for Remand (JMR) vacating the Board's decision and remanding the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2018 JMR, the CAVC vacated the Board's July 2017 decision denying the Veteran's claim for entitlement to service connection for hypertension.  The Court determined that the Board erred when it relied on the January 2017 VA examiner's opinion that itself was based upon an inadequate factual premise as to the date of onset of the Veteran's hypertension.  Therefore, in light of the CAVC's findings, the agency of original jurisdiction (AOJ) should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's hypertension.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file.

2.  Contact the Veteran and request that he identify private providers who have treated him for his hypertension.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2017). 

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's hypertension, to include as secondary to PTSD.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.  

Based on a review of the entire record, the examiner should respond to the following:

a.  Whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran's hypertension is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected PTSD. 

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's hypertension before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

The examiner is advised that the earliest blood pressure readings that appear consistent with hypertension appear in the record in 1996, including treatment records dated April, October, and November of that year.

A complete rationale for any opinion expressed should be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




